Title: Thomas Jefferson to John Crawford, 2 January 1812
From: Jefferson, Thomas
To: Crawford, John


          
                  Sir 
                   
                     Monticello 
                     Jan. 2. 12
          
		  
		  
		  Your favor of Dec. 17. has been duly recieved, & with it the pamphlet on the cause, seat, & cure of diseases, for which be pleased to accept my thanks. the commencement: which you propose by the Natural history of the diseases of the human body is a very interesting one, & will certainly be the best foundation for whatever relates to their cure. while Surgery is seated in the temple of the exact sciences, medecine has scarcely entered it’s threshold. her theories have passed in such rapid succession as to prove the insufficiency of all, & their fatal errors are recorded in the necrology of man. for some forms of disease well known and well defined, she has found substances which will restore order to the human system; & it is to be hoped that observation & experience will add to their number. but a great mass of diseases remains undistinguished, & unknown, exposed to the random shot of the theory of the day. if on this chaos you can throw such a beam of light as your celebrated brother has done on the sources of animal heat, you will, like him, render great service to mankind.
          The fate of England, I think with you, is nearly decided, and the present form of her existence is drawing to a close. the ground, the houses, the men will remain; but in what new form they will revive &
			 stand among nations, is beyond the reach of human foresight. we hope it may be one of which the predatory principle may not be the essential characteristic. if her transformation shall replace
			 her
			 under the laws of moral order, it is for the general interest that she should still be a sensible & independant weight in the scale of nations, & be able to contribute, when a favorable
			 moment presents itself, to reduce under the same order her great rival in flagitiousness. we especially  ought to pray that the powers of Europe may be so poised & counterpoised among themselves that their own safety may require the presence of all their force at home, leaving the other quarters of the globe in undisturbed
			 tranquility. when our strength will permit us to give the law of our hemisphere, it should be that the meridian of the mid-Atlantic should be the line of demarcation between war & peace, on
			 this
			 side of which no act of hostility should be committed, and
			 the lion & the lamb lie down in peace together.
          I am particularly thankful for the kind expressions of your letter towards myself, and tender you in return my best wishes & the assurances of my great respect & esteem.
          
            Th:
            Jefferson
        